Citation Nr: 1011124	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  03-28 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that denied the Veteran's application 
to reopen a previously denied claim of service connection for 
PTSD.  A July 2005 Board decision reopened the claim and 
remanded it for additional development.  The claim was again 
remanded in February 2008 and February 2009.    

As the Board is obligated to construe a claim for an acquired 
psychiatric disorder liberally, the claim for PTSD has been 
recharacterized as it appears on the cover page of the 
instant decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).  


FINDING OF FACT

The Veteran does not have an acquired psychiatric disorder, 
to include PTSD, that is related to his military service.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, 
including PTSD that is the result of disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 4.125(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2002, August 2005, 
February 2008, and May 2009; a rating decision in July 2002; 
a statement of the case in September 2003; and a supplemental 
statement of the case in September 2007.  Those documents 
discussed specific evidence, particular legal requirements 
applicable to the claim, evidence considered, pertinent laws 
and regulations, and reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with evidence 
obtained, the evidence needed, and the responsibilities of 
the parties in obtaining the evidence.  The Board finds that 
any defect of timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the January 2010 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

The Veteran's service medical records do not reveal any 
complaints, findings, or treatment for a psychiatric 
disorder.  Psychiatric examinations at the Veteran's 
September 1968 entrance examination and April 1971 separation 
examination were normal.  

At a December 1988 VA examination the Veteran was diagnosed 
with generalized anxiety disorder.  The examiner indicated 
that the claims file was not available and the examination 
was undertaken for a nonservice-connected pension claim.  No 
opinion on the etiology of the disorder was provided.   

At a March 1990 VA examination the Veteran was diagnosed with 
generalized anxiety disorder with hysterical features.  No 
opinion on the etiology of the disorder was provided.   

At a May 2002 VA examination the Veteran did not report any 
stressors related to his military service.  Following a 
mental status examination the examiner indicated that the 
Veteran's history and description of symptoms did not comply 
with the diagnostic criteria for a diagnosis of PTSD.  The 
examiner diagnosed the Veteran with anxiety disorder, not 
otherwise specified.  The examiner indicated that she had 
reviewed the claims file.  

The Veteran submitted a summary of treatment from the Vet 
Center dated in June 2002.  The examiner, J. Freytes, M.S.W., 
indicated that the Veteran reported that he could not recall 
many of his Vietnam experiences.  Mr. Freytes stated that the 
Veteran's limitation of information about his military 
history made it difficult to make an assessment of his war 
stressors.  No diagnosis was included in the records.    

The Veteran submitted an evaluation from R. Coca, M.D., dated 
in July 2002.  He reported several stressful incidents 
including a period of time when he was brought to a solitary 
area to fill bags of sand, left alone, and exposed to the 
enemy.  He also indicated that he had been placed on 
continuous guard duty for forty-eight days in a bunker filled 
with water.  The Veteran reported episodes of blackouts 
following the guard duty incident.  He stated that he had 
flashbacks and was angry, anxious, and had sleeping problems.  
He also reported that he was anxious in places full of 
people.  Dr. Coca opined that the Veteran had PTSD.  She 
noted that he was depressed, anxious, and aggressive at 
times.  Dr. Coca did not link the PTSD diagnosis to a 
verified stressor nor did she indicate that the PTSD 
diagnosis was based on the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV) criteria.  

At an August 2003 VA examination the examiner indicated that 
the Veteran did not meet the DSM-IV stressor criteria for 
PTSD.  The examiner diagnosed the Veteran with generalized 
anxiety disorder.  The examiner indicated that based on the 
Veteran's history, records, and evaluations the Veteran did 
not fulfill the diagnostic criteria for PTSD.  The examiner 
indicated that he had reviewed the claims file.   

The Veteran's service separation form indicates that he 
served in the Republic of Vietnam from March 1969 to 
September 1970.  A June 2007 response from the Unites States 
Army and Joint Services (JSRRC) confirms that the Veteran's 
unit received mortar attacks from enemy forces in June 1969 
in Chu Lai, Vietnam.  Consequently, the Veteran has a 
verified stressor. 

At an August 2007 VA examination the Veteran reported that 
his stressors included an incident where he was in a bunker 
that was flooded for forty-eight days and another incident 
when he was on guard shift in Chu Lai during a mortar attack.  
The examiner conducted a mental status examination and 
concluded that there was no evidence of persistent re-
experiencing of the traumatic event but she said the Veteran 
did have persistent symptoms of increased arousal manifested 
by difficulty falling or staying asleep.  The examiner 
concluded that the Veteran did not meet the DSM-IV criteria 
for PTSD.  She diagnosed the Veteran with anxiety disorder.  
The examiner reviewed the claims file and indicated that the 
Veteran did not have a diagnosis of PTSD and that anxiety 
disorder was not caused by or as a result of the Veteran's 
military service.  She noted that after a careful review of 
the claims file and medical records there was no evidence of 
psychiatric complaints, findings, or treatment prior to 
military service, during military service, or treatment 
within one year of his discharge from service.  She reported 
that the Veteran sought psychiatric care in 1987 but did not 
pursue formal psychiatric treatment until 2003.  

At an April 2008 VA examination the Veteran reported that his 
stressors included staying in a bunker for forty-eight days 
and he stated that he was in a tower in Chu Lai during a bomb 
attack.  Following a mental status examination the examiner 
reported that there was no evidence that the Veteran 
persistently re-experienced the traumatic event but he did 
have persistent symptoms of increased arousal manifested by 
difficulty falling or staying asleep.  The examiner indicated 
that the Veteran met the DSM-IV stressor criteria but did not 
meet the DSM-IV criteria for a diagnosis of PTSD.  The 
examiner diagnosed the Veteran with anxiety disorder, not 
otherwise specified.  She concluded that the Veteran did not 
meet all of the criteria to diagnose PTSD.  She noted that he 
met the criteria for the stressor criteria but failed to meet 
the other criteria needed.  She reported that he did not 
persistently re-experience the traumatic event in one or more 
ways, have persistent avoidance of stimuli associated with 
the trauma.  Numbing of general responsiveness was not 
present, and persistent symptoms of increased arousal were 
not present.  The examiner reported that the Veteran had poor 
social interaction and feelings of being rejected by others 
prior to the military service which may point to paranoid 
personality traits not related to military service.  

At an April 2009 VA examination the Veteran reported that his 
stressors included an incident where he was stuck in bunker 
for forty-eight days during the monsoon season in Siam and 
another incident where he was struck by a mortar blast during 
a night shift.  Following a mental status examination the 
examiner reported that there was no evidence that the Veteran 
persistently re-experienced the traumatic event but he did 
have persistent symptoms of increased arousal manifested by 
difficulty falling or staying asleep.  The examiner indicated 
that the Veteran met the DSM-IV stressor criteria but did not 
meet the DSM-IV criteria for a diagnosis of PTSD.  The 
examiner diagnosed the Veteran with anxiety disorder, not 
otherwise specified.  The examiner indicated that he was 
requested to reconcile the various diagnoses for the Veteran 
including PTSD, generalized anxiety disorder, and anxiety 
disorder, not otherwise specified.  He stated that after a 
careful review of the claims file and an extensive interview 
with the Veteran it was his opinion that the Veteran did not 
meet the criteria according to DSM-IV for a diagnosis of 
PTSD.  He indicated that the Veteran did not re-experience 
the traumatic event, did not persistently avoid stimuli, and 
did not have persistent symptoms of increased arousal and 
therefore did not have PTSD.  The examiner noted that the 
Veteran's anxiety disorder was long established and diagnosed 
in 1987.  He opined that anxiety disorder was not related to 
military service because there was no evidence of psychiatric 
complaints, findings, or treatment before military service, 
during military service, or within one year of discharge from 
service.  He noted that the Veteran sought psychiatric care 
on the advice of his older brother.  He concluded that the 
Veteran's psychiatric condition was not related to military 
service. 

VA outpatient treatment reports dated from May 1984 to July 
2008 reflect a diagnosis of generalized anxiety disorder as 
early as October 1987.  In December 2002 and March and August 
2003, the Veteran was diagnosed with generalized anxiety 
disorder and it was proposed to rule out PTSD.  In June and 
August 2003, the Veteran was diagnosed with generalized 
anxiety disorder with frequent panic attacks, and rule out 
PTSD.  In January and August 2003 the Veteran was diagnosed 
with psychosis, not otherwise specified and PTSD.  In 
September and December 2003, the records reflect a diagnosis 
of atypical psychosis.  In May 2003 the Veteran was diagnosed 
with anxiety, not otherwise specified.  Subsequent VA 
outpatient treatment reports also reflect diagnoses of PTSD.  
Although some of the records reflect that the Veteran 
reported that his unit came under a mortar attack while he 
was on duty in Vietnam, none of the examiners specifically 
linked the PTSD diagnosis to a verified stressor nor did the 
examiners indicate that the PTSD diagnosis was based on the 
DSM-IV criteria.  Additionally, PTSD screens in February 2005 
and July 2006 were negative.  

Additional private medical records from Dr. A. Hernandez 
Soto, Isabela Advanced Medicine Center, San Judas Medical 
Center, Medwest, Primary Services Center, and Rheumatology 
Clinic do not reflect treatment for any psychiatric 
disorders.  An unlabeled private treatment report reflects a 
diagnosis of PTSD with psychotic features.  The diagnosis was 
not linked to any stressor and was not shown to be based on 
the DSM-IV criteria.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  

If chronicity is not shown, service connection may still be 
established if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to pertinent 
symptomatology experienced since service.  38 C.F.R. 
§3.303(b) (2009); Savage v. Gober, 10 Vet. App. 488 (1997).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the Veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for an acquired 
psychiatric disorder, including PTSD.   

The Veteran claims that he has PTSD related to a mortar 
attack while he was serving in Vietnam and for an incident 
when he was stuck in a bunker for forty-eight days.  The 
service department has corroborated the Veteran's report that 
his unit came under attack in Chu Lai, Vietnam.  
Consequently, one of the Veteran's reported stressors has 
been verified.  

In this case, the competent medical evidence supporting a 
finding of PTSD does not provide a rationale, including an 
explanation as to the in-service stressful events that 
support such a diagnosis.  However, numerous VA examiners 
reviewed the claims file, considered the Veteran's 
description as to these events and his symptomatology, and 
specifically found the Veteran did not meet the criteria for 
PTSD and that he was more appropriately diagnosed with 
anxiety disorder.  

The Board recognizes the diagnosis of PTSD discussed by the 
Veteran's treating physicians at VA and by Dr. Coca.  
However, the Board finds the diagnoses garner less probative 
weight.  Those records provide a less persuasive diagnosis of 
PTSD because the records do not indicate that the examiners 
reviewed the claims file or explained how the Veteran's 
reported symptomatology establishes a PTSD diagnosis that 
comports with 38 C.F.R. § 4.125 (2009) and the adopted 
criteria of the DSM-IV.  Conversely, the Board accords great 
probative value to the VA examinations of record which take 
into account the Veteran's claims file and evaluate each DSM-
IV criterion necessary for a diagnosis of PTSD.

Although the Board is not questioning the competence of the 
Dr. Coca or the Veteran's VA medical providers, the Board 
also notes that the opinions of Dr. Coca and the VA treating 
physicians are not entitled to more weight merely because 
they treated the Veteran.  VA's benefits statutes and 
regulations do not provide any basis for according any 
greater weight to a treating physician.  White v. Principi, 
243 F.3d 1378 (Fed. Cir. 2001).  

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran warrants a diagnosis of 
PTSD.  When a diagnosis of PTSD is not appropriate, service 
connection for PTSD must be denied.  38 C.F.R. §§ 3.304(f); 
4.125 (2009).  Congress has specifically limited entitlement 
to service-connected benefits to cases where there is a 
current disability.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board will next consider whether any other psychiatric 
diagnoses warrant service connection.  The VA outpatient 
treatment reports do not include any opinion regarding the 
etiology of the variously diagnosed psychiatric disorders 
including psychosis, anxiety, and generalized anxiety 
disorder.  However, multiple VA examiners reviewed the claims 
file and opined that anxiety disorder was not related to 
military service because there was no evidence of psychiatric 
complaints, findings, or treatment before military service, 
during military service, or within one year of the Veteran's 
discharge from service.  The Board finds those opinions to be 
persuasive and probative because they provided a rationale 
and were based upon examination of the Veteran and review of 
the claims file.  Consequently, the Board finds that service 
connection for an acquired psychiatric disorder is not 
warranted because the evidence does not show that any current 
psychiatric disorder was incurred in or aggravated by service 
or that a psychosis manifested to a compensable degree within 
one year following separation from service.

The Veteran can attest to factual matters of which he had 
first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 
362 (2005).  The Board has considered the Veteran's 
assertions that he has PTSD related to his active duty 
service, but finds that there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the diagnosis and etiology of PTSD or 
any other psychiatric disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, the Veteran's own 
assertions as to the diagnosis and etiology of his mental 
disorder have less probative value.

The Board finds that the preponderance of the evidence is 
against the claim and service connection for an acquired 
psychiatric disorder, to include PTSD, must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


